  Case 3:21-cv-00475-DWD Document 1-1 Filed 05/13/21 Page 1 of 8 Page ID #6



                                                    EXHIBIT A

State of       Illinois                )
                                       )   SS

Countv of St. Clair                    )

                      UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                         IN SUPPORT OF COMPLAINT FOR FORFEITURE

       I, Larry Brantley, declare under penalty ofperjury the following:

       At all relevant times, I have been a Task Force Officer (TFO) with the Drug Enforcement

Administration (DEA). The contents of this Declaration are based on information provided to

me during the course ofmy investigation from participants in the criminal activity, from other

witnesses, and from other law enforcement officers.

           I   .     On November   1   1, 2020, declarant and   TFO Angelque Sarmento (TFO Sarmento)

conducted a traffic stop on a white 2019 Ford Transit van bearing            a   Texas registration for

following too closely and improper lane usage on Interstate 70 west bound at mile marker

l7 in Madison County. Illinois.

       2.            The registration of the vehicle returned to Brianna M. Houser out      of
Grandview, Texas. Declarant exited his patrol vehicle and approached the passenger side                   of
the van to make contact with the driver, who identified himself as Samvel ASILYAN.

Declarant informed ASILYAN the reason for the traffic stop and requested he produce his

driver's license. ASILYAN produced a California driver's license and told declarant that he

(ASILYAN) was a professional driver with              a perfect record, he was a   family boy (man), and

to check his record. ASILYAN continued talking about himself in what declarant believed to

be a nervous trait. While       ASILYAN spoke, declarant handed ASILYAN's driver's license to

TFO Sarmento who retumed to the patrol vehicle. Declarant asked ASILYAN if he did

logistics and ASILYAN said he did. Declarant asked where ASILYAN was coming from
 Case 3:21-cv-00475-DWD Document 1-1 Filed 05/13/21 Page 2 of 8 Page ID #7




and when he last dropped a load.   ASILYAN stated that he dropped a load in Cleveland,

Ohio yesterday (November 10,2020) and was driving empty to St. Louis, Missouri to

pickup a new load. ASILYAN stated that he did not have a load yet and was hoping his

dispatcher would call him after lunch to find him a load in St. Louis. Declarant asked

ASILYAN if the van belonged to him or if it was a company vehicle and ASILYAN said the

van belonged to him, but he leases it. Declarant asked ASILYAN if he had the registration

for the vehicle and ASILYAN had trouble locating it. Declarant remained at the passenger

side window and spoke with ASILYAN while he Searched for the registration.

       3.    During the above exchange, TFO Sarmento returned to the patrol vehicle with

ASILYAN's information and began      a query   of ASILYAN's information in law enforcement

data bases. ASILYAN retumed as having no criminal history. TFO Sarmento also began

checking law enforcement databases on the vehicle owner, Brianna M. Houser, and other

connections to her. Houser retumed to have a criminal record for Theft of Property in 2013

out of Fort Worth, Texas. TFO Sarmento located the father of Houser's child as Adam A.

Aguirre. TFO Sarmento also located social media posts by Houser who labeled Aguirre and

herselfas being together in a relationship. TFO Sarmento located multiple photographs    of

Houser and Aguirre posing with expensive vehicles and property. TFO Sarmento checked

Aguirre's information in law enforcement databases and located him within the DEA

database as a Retail Level Dealer for Counterfeit Controlled Pharmaceutical Trademarked

Benzodiazepines.

       4.       While ASILYAN searched for the registration, declarant observed him

searching through the same stack ofpapers several times, each time unableto locate the

registration. Declarant told ASILYAN, "You're fine" in hopes to calm ASILYAN's nerves.

                                                  2
  Case 3:21-cv-00475-DWD Document 1-1 Filed 05/13/21 Page 3 of 8 Page ID #8



Declarant believed ASILYAN's nervous behavior was unnecessary due to him being

informed that he was only receiving a waming and that his "perfecl record" would not be

affected. Due to ASILYAN's nervous behavior, he was unable to locate the registration for

the vehicle. Declarant advised ASILYAN he would attempt to locate it himself at his

vehicle.

       5.    Declarant retumed to his patrol vehicle to check on the queries made by TFO

Sarmento. TFO Sarmento relayed the information she gathered on ASILYAN, Houser, and

Aguirre. Declarant informed TFO Sarmento of his conversation with ASILYAN and the

information he gathered. The TFOs checked the distance between ASILYAN and Houser

and analyzed the plausibility of   ASILYAN leasing a van from Houser who lives

approximately twenry driving hours away from him. The TFOs believed the nervous

behavior shown by ASILYAN, the implausible driving claim, and the potential connection to

Houser and Aguirre were indicators of possible criminal behavior. The TFOs believed they

had enough reasonable suspicion to detain the vehicle for a K-9 to sniff.

       6.    Declarant returned to ASILYAN's vehicle to retum his driver's license.

ASILYAN had located his regisffation paperwork and showed declarant. Declarant looked

at the registration and asked   ASILYAN how he knew Houser when      she lives in Grandview

(Texas). ASILYAN immediately answered by saying, "That's my cousin!" Declarant

informed ASILYAN again that he was only receiving a (verbal) waming for the traffic

violation and handed ASILYAN his driver's license to conclude the trafEc stop. Declarant

then asked ASILYAN if there was anything illegal inside the vehicle and gave examples,

including marihuana, cocaine, methamphetamines, heroin, large sums of United States

curency, guns, and/or dead bodies. ASILYAN replied no to everything. Declarant asked

                                                J
 Case 3:21-cv-00475-DWD Document 1-1 Filed 05/13/21 Page 4 of 8 Page ID #9




ASILYAN if it was ok if the TFOs searched his vehicle        and   ASILYAN said, yes' Declarant

then asked ASILYAN to step out of the vehicle while a search was conducted.

     .   7.    The TFOs began searching the vehicle. While searching the rear cargo area,

declarant searched undemeath a portable camping bed and located three black plastic trash

bags. Declarant opened one   ofthe plastic    bags and located a large clear vacuum-sealed bag

containing a large amount of United States currency. Declarant checked the other two black

plastic trash bags and located two additional vacuum-sealed bags of United States currency

inside. Declarant informed TFO Sarmento of his findings and she placed handcuffs on

ASILYAN for suspicion of Money Laundering.

         8.    Declarant left the vacuum sealed bags ofunited States currency in their

original locations and exited the van. The TFOs contacted TFO Jake Degener (TFO

Degener) and TFO Kyle Waddington (TFO Waddington) to respond to the traffic stop for

assistance. TFOs Degener and Waddington arrived a short time later.

         9.    Declarant read ASILYAN his Miranda Rights. ASILYAN indicated that he

understood his rights. Declarant told ASILYAN a large amount of money was located inside

the vehicle and asked if it belonged to him. ASILYAN said, "No. It's a private delivery."

Declarant asked ASILYAN if he knewhow much money was inside the vehicle and he said,

"I don't know." ASILYAN stated that         he had money inside the vehicle that belonged to him

and said it was in a "milk color bag" next to his seat.   ASILYAN said the money next to his

seat was proceeds   from selling   a   semi-truck he owned and he wanted to buy a van like the

one he was driving.

         10.    Declarant returned to ASILYAN's vehicle and located the United States

currency ASILYAN described between the front driver and passenger seats. The United

                                                    4
 Case 3:21-cv-00475-DWD Document 1-1 Filed 05/13/21 Page 5 of 8 Page ID #10



States cunency was inside a white (milk colored) plasticbag and rolled up several times in

white paper towels appearingo look like a roll of paper towels. Declarant left the United

States currency in its   original location and reproached ASILYAN and confirmed that there

was not any additional curency inside the vehicle. ASILYAN confirmed that there was no

additional currency inside the van.

       11.     Before the TFOs relocated to the Fairview Heights Resident Office (FHRO),

the TFOs began processing the vehicle for evidence. TFO Degener took photographs of the

vehicle and its contents for evidence. TFO Degener then removed the undetermined amount

of United States currency from its location undemeath the portable camping bed and placed

it into Self-Sealing Evidence Envelope (SSEE) # EL00103048,        as   witnessed by TFO

Waddington. Before TFO Degener sealed the evidence envelope, TFO Waddington asked

ASILYAN if the United       States currency belonged to him and   ASILYAN responded by

saying, "No. My money is next to the seat. This is for sure, not my money." ASILYAN

adamantly denied any ownership to the United States currency in Self-Sealing Evidence

Envelope (SSEE) # 8L00103048. TFO Degener then removed the undetermined amount                of
United States currency from its location between the front driver and passenger seats and

placed it into Self-sealing Evidence Envelope (SSEE) #M000051275,           as   witnessed by TFO

Waddington. TFO Waddington asked ASILYAN ilthis United States currency belonged to

him and ASILYAN said that was his money and it was around twenty-live thousand.

ASILYAN signed SSEE #M00005 1275, claiming ownership. TFO Degener then sealed

both evidence envelopes in the presence of ASILYAN, witnessed by TFO Waddington. TFO

DEGENER secured the evidence envelopes containing the United States currency into the

rear passenger seat ofhis patrol vehicle and secured ASILYAN in the front passenger side

                                                 5
Case 3:21-cv-00475-DWD Document 1-1 Filed 05/13/21 Page 6 of 8 Page ID #11




seat for transport to the FHRO.

       12.     TFO Waddington transported ASILYAN's vehicle to the FHRO for

processing. All TFOs left the scene of the traffic stop and relocated to the FHRO to assist

with the processing the case. While en route to the FHRO, ASILYAN did not say anything

pertinent to TFO Degener regarding the case. Upon arrival at the FHRO, TFOs escorted

ASILYAN into a secure booking area and secured him into a temporary holding cell. While

processing the case at the FHRO, TFO Sarmento escorted ASILYAN into the booking area

where she took ASIL Y AN's fingerprints and completed a DNA kit. TFOs Degener and

Waddington completed a DEA-12 for an undetermined amount of United States currency

and issued it to ASILYAN before his processing was completed.

       13.     Two separate K-9 sniffs of the seizure currency were performed by TFO

Degener and K-9 Blu. TFO Degener informed TFO Sarmento that K-9 Blu gave a positive

alert for narcotics in both K-9 sniffs.

       14.     A thorough search of the vehicle was conducted by TFOs at the FHRO.

Declarant removed one black iPhone cellular phone and two gray/black Alcatel cellular

phones from the van. TFOs also made copies of miscellaneous paperwork from the vehicle

for review.

       15.     Declarant and TFO Sarmento conducted a video and audio recorded interview

with ASILYAN. ASILYAN was read his Miranda rights prior to beginning the

interview. ASILYAN advised that he understood his Miranda rights. ASIL YAN did not wish

to answer any questions regarding the case and invoked his right to be silent. While gathering

booking information for ASILYAN, he stated that the IPhone located by TFOs in his vehicle

was his personal phone. ASILYAN stated that the two Acatel flip phones were temporary

                                                6
 Case 3:21-cv-00475-DWD Document 1-1 Filed 05/13/21 Page 7 of 8 Page ID #12



phones he uses for a month at a time. ASILYAN without prompting stated that he is a good

man and that for once in his life he just wanted to make a little bit of money. Declarant

advised ASILYAN that since ASILYAN advised he did not wish to answer any questions,

TFOs could not question him. ASILYAN advised that he understood, but then continued to

ask questions.   ASILYAN advised that he has the paperwork back in California for the

United States curency located in the milk colored paperbag inside of his vehicle.

       16.       ASILYAN gave verbal consent to have his cellular phones searched and to

have the data downloaded from them. Declarant explained that the cellular phone

information could not be extracted until the following day, and informed ASILYAN that the

phones could be retrieved by him in person or the TFOs could retum them to his home

address by mail.    ASILYAN stated that    he approved   of either scenario presented. After the

interview with ASILYAN, declarant secured the phones into         a   temporary storage locker

until the data could be removed.

       17   .    On November 12,2020, the data was extracted from all three cellular phones

belonging to ASILYAN. On the same date, TFO Kevin Thebeau retumed all three cellular

phones to ASILYAN via FEDEX to ASILYAN's home address.

       18.       An official count was conducted on the vacuum-sealed currency located in the

black trash bags and it was determined that the seized currency totaled $280,025.00.

       19.       An official count was also conducted on the currency located in the white plastic

bag between the driver and passenger seats and it was determined that the seized curency totaled

$23,450.00.

       19.       Based on the foregoing, declarant believes that both the $280,025.00 in United




                                                    7
Case 3:21-cv-00475-DWD Document 1-1 Filed 05/13/21 Page 8 of 8 Page ID #13




States Currency and $23,450.00 in United States Currency is property which constitutes money

fumished or intended to be fumished by a person in exchange for a controlled substance, or

proceeds traceable to such an exchange, or money used to facilitate a violation         of21 U.S.C.   S


801 et seq.

       Pursuant to 28 U.S.C. S l7 46(2),1 declare under penalty ofperjury that the foregoing is

true and correct.
                                      +lluy
        Executed on tt   i.   /   I           of May.2021.
                                                                   -ift
                                                                 LARRY B          EY
                                                                 Task Force Officer
                                                                 Drug Enforcement Administration




                                                             8
